IN THE UNITED STATES DISTRICT COURT Fl L E D
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION g[;]‘ _ 3 gm

C\erk. U S Distric‘l Court
Dis\rict 01 Montana

Bil|`ings
UNITED STATES OF Al\/IERICA,
CR 17-122-BLG-SPW
Plaintiff,
vs. ORDER
MICHAEL CHAVEZ,
Defendant.

 

 

Upon the Defendant’s Motion to Withdraw as Counsel (Doc. 45), and for
good cause appearing,

IT IS HEREBY ORDERED that Brian P. F ay be relieved of all legal duties
to Michael Chavez and that new counsel be appointed as counsel of record for all
further proceedings, pursuant to 18 U.S.C. § 3006A.

Further, pursuant to the Criminal Justice Act, Supra, Daniel Ball, CJA Panel
Attorney, is appointed for all further proceedings

The Clerk of Court is directed to notify counsel ot` the making of this Order.

DATED this §T°Lday ofoctober, 2018.

’SUSAN P. WATTERS
United States District Judge

